Citation Nr: 0412758	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  99-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus.

2.  Entitlement to service connection for lymphoma.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1976 to March 
1978.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied benefits sought in November 1996, and the 
veteran appealed its decision.  The Board of Veterans' 
Appeals (Board) remanded the case to the RO in July 2000 and 
May 2003.  The veteran testified before this Judge at a 
Travel Board hearing in July 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify appellant 
if further action is required on his part.

REMAND

Review of the record showed that the veteran is diagnosed 
with lymphoma and the HIV virus, acquired immune deficiency 
syndrome (AIDS).  The veteran testified at his hearing that 
he has a history of intravenous drug use in service.  He also 
indicated that he received a blood transfusion in service at 
the military hospital in Wiesbaden, Germany between October 
and December 1977.  Service medical records indicate that he 
received an intravenous infusion in October 1977, but do not 
show a hospitalization.  Records from the State of Texas show 
that the veteran was in prison following service for 
possession of cocaine.  

The record demonstrates that the veteran has lymphoma and the 
HIV virus, AIDS, but the evidence is without an etiological 
opinion as to whether these diseases are related to service.  
VA's duty to assist the veteran includes obtaining an 
etiological opinion based upon a review of the record of 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  

2.  The VBA AMC should request records of 
the veteran's in service hospitalization 
at the military hospital in Wiesbaden, 
Germany for the period from October 1977 
to December 1977.  If no records are 
available, the veteran should be notified 
of such.

3.  After completion of #1-2 above, the 
AMC should request a VA medical review 
and opinion of the veteran's claims file 
to determine the nature and etiology of 
the veteran's HIV virus and lymphoma.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner.  The physician 
should render an opinion addressing 
whether it is at least as likely as not 
that the HIV virus and lymphoma were 
incurred in or aggravated during the 
veteran's period of active duty.  If the 
examiner determines that the veteran's 
HIV virus was acquired in service, please 
further opine as to whether it is at 
least as likely as not that the HIV virus 
was caused by dental treatment and care, 
intravenous drug use in service, 
intravenous infusion as noted in the 
service medical records, or as a result 
of some other event.  Finally, if the 
examiner determines that the veteran's 
lymphoma was not incurred in or 
aggravated during service, the examiner 
is asked to opine as to whether it is at 
least as likely as not that the lymphoma 
is secondary to the veteran's HIV virus.  
Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for opinion.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




